Title: Sunday July 4th 1784.
From: Adams, Abigail
To: 


       This is the Anniversary of our Glorious Independance.
       
        O thou! by whose Almighty Nod the Scale,
        of Empires rises, or alternate falls,
        
        Send forth the Saveing virtues round our land
        In bright patrol; white peace, and social Love,
        The tender looking Charity, intent
        on Gentle Deeds, and sheding tears through Smiles,
        Undaunted Truth, and Dignity of mind
        Courage composed and keen; sound temperance
        Healthfull in Heart and look; Clear Chastity
        with blushes reddening as she moves along
        Disordered at the deep regard she draws;
        Rough Industery; Activity untir’d,
        With copious Life informed and all awake;
        While in the Radient front, superiour shines
        That first parental virtue, publick Zeal;
        Who throws o’er all an equal wide survey;
        And ever museing on the common Weal,
        Still Labours glorious with some great design;
       
       Whilst the Nations of Europe are enveloped in Luxery and dissipation; and a universal venality prevails throughout Britain, may the new empire, Gracious Heaven, become the Guardian and protector of Religion and Liberty, of universal Benevolence and Phylanthropy. May those virtues which are banished from the land of our Nativity, find a safe Assylum with the inhabitants of this new world.
       We have a fine wind and a clear sky. We go at 7 knots an hour; I hope two Sundays more, will bring us safe to land but we have all conquerd our Sea Sickness, and are able to do much better than for the first ten days. It is said of Cato, that one of the three things which he regreted at the close of Life; was that he had once gone by sea when he might have made his journey by land; alass poor Cato! I fancy thy Philosophy was not proof against this dispiritting disease.
      